ALLOWABILITY NOTICE 


Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/19/2021 after final rejection of 11/30/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. Claims 1 and 21-25 are pending.

Allowable Subject Matter


Claims 1 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1 and 21.
Amended claim 1 now recites “a resonator connected to said curved section of said wall part, wherein said resonator includes a cavity part that communicates with said air passage of said wall part via said communication passage passing through said curved section of said wall part, wherein said resonator also includes a first virtual plane overlapping a straight section of said wall part, and a second virtual plane perpendicular to said first virtual plane and forming a tangent to said curved section of said wall part”. 
In Ting (US/2018/0135654), the chamber (104) does not include “a first virtual plane 
Furthermore, amended claim 21 now recites “a resonator connected to said curved section of said wall part, wherein said resonator includes a cavity part that communicates with said air passage of said wall part via said communication passage passing through said curved section of said wall part, wherein said resonator also includes a first virtual plane overlapping a straight section of said wall part, and a second virtual plane perpendicular to said first virtual plane and forming a tangent to said curved section of said wall part”.
However, Hirohata et al. (US/7,852,628) as modified by Ting does not teach the above arrangement. In Ting the chamber (104) does not include “a first virtual plane overlapping a straight section of said wall part, and a second virtual plane perpendicular to said first virtual plane and forming a tangent to said curved section of said wall part”, as claimed. Thus, Hirohata as modified by Ting does not disclose the claimed resonator.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835